Citation Nr: 1513535	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  08-14 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease (DDD) of the lumbar spine, evaluated as 10 percent disabling prior to February 18, 2010, 20 percent disabling from February 18, 2010, 40 percent disabling from May 12, 2011, and 20 percent disabling from November 26, 2012. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

(The issues of entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus; entitlement to service connection for a left knee disorder; and entitlement to a higher initial rating for bilateral hearing loss, evaluated as 0 percent disabling prior to June 5, 2010, 10 percent disabling from June 5, 2010, and 40 percent disabling from November 26, 2012; and whether new and material evidence has been presented to reopen a claim for service connection for a right eye disability, will be addressed in separate decisions.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to May 1948, and from October 1950 to July 1968. 

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2007 rating decision in which the RO, inter alia, granted service connection for degenerative disc disease (DDD), lumbar spine, and assigned an initial noncompensable (0 percent) rating, effective March 3, 2006.  Later that month, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  In an April 2008 rating decision, the RO granted an initial 10 percent rating for DDD of the lumbar spine.  A statement of the case (SOC) regarding the claim for an initial rating in excess of 10 percent for DDD of the lumbar spine was issued in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in May 2008.  A supplemental SOC (SSOC) was issued in January 2009. 

In August 2009, the Veteran testified at the RO during a hearing before one of the undersigned Veterans Law Judges; a transcript of that hearing is of record.

In October 2009, that Veterans Law Judge granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014); 38 C.F.R. § 20.900(c) (2014).

In November 2009, the Board remanded the claim for an initial rating in excess of 10 percent for DDD of the lumbar spine to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  In a May 2010 rating decision, the RO granted an increased, 20 percent rating for DDD of the lumbar spine, effective February 18, 2010.  The RO denied the claim for higher ratings for this disability prior to and from February 18, 2010 (as reflected in a May 2010 and December 2010 SSOCs). 

In June 2011, the Veteran testified during a hearing before another of the undersigned Veterans Law Judges at the RO; a transcript of that hearing is also of record. 

In a September 2011 rating decision, the RO, inter alia, granted an increased 40 percent rating for the service-connected lumbar spine disability, characterized as degenerative disc and joint disease of the lumbar spine with left sciatica, effective April 25, 2011.  In a subsequent March 2013 rating decision, the RO found clear and unmistakable error in the April 25, 2011 effective date and assigned a later effective date of May 12, 2011 for the date of the 40 percent rating for the lumbar spine disability.  In the same rating decision, the RO also reduced the 40 percent rating for the lumbar spine disability to 20 percent, effective November 26, 2012.  The RO noted that the combined effect of the decision was an increase in benefits assigned and that therefore due process was not warranted.  Thus, the reduction was assigned on a "facts found" basis.  The RO also granted a separate 40 percent rating for right lower extremity radiculopathy associated with degenerative disc disease and joint disease of the lumbar spine, effective November 26, 2012, in the March 2013 rating decision.  Thus, it appears that the RO considered the overall result of the March 2013 rating decision to be an increase in disability rating associated with the lumbar spine disability.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for his lumbar spine disability, the Board has characterized this issue on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, while the RO has granted higher ratings for the Veteran's lumbar spine disability during the pendency of the appeal, inasmuch as higher ratings for this disability are available before and after the effective dates of the higher ratings, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized this issue as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board has also recharacterized the appeal as encompassing a claim for a TDIU, as the medical evidence of record, particularly the May 2011 VA examination report raised the issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

In a January 2011 written statement, the Veteran indicated that he wanted to withdraw his pending appeals except for his vision and left knee disorder.  Despite the January 2011 letter, subsequent communication from the Veteran and his representative does not reflect the desire to withdraw the other claims on appeal.  Indeed, during the June 2011 hearing, the Veteran provided testimony regarding both of the claims listed on the title page.  Thus, these matters remain in appellate status. 

As noted above, the Veteran testified before two different Veterans Law Judges regarding his claim for higher ratings for his service-connected lumbar spine disability at hearings in August 2009 and June 2011.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  Appeals can be assigned to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is ready for appellate review.  The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Therefore, in an October 2011 letter the Veteran was offered the opportunity of a hearing before the third member of the decision panel. 

In a November 2011 response to the October 2011 letter, the Veteran requested a videoconference hearing before a third Veterans Law Judge.  Accordingly, in January 2012, the case was remanded to afford the Veteran his requested hearing.  A March 2012 letter advised the Veteran that he was scheduled for a hearing before a Veterans Law Judge at the RO in April 2012; however, on the date of his scheduled hearing, the Veteran withdrew his hearing request and asked that a decision be made from the evidence on file.  See 38 C.F.R. § 20.704(e).  There are no outstanding hearing requests of record.

In July 2012 the Board remanded this case for additional development, including obtaining VA treatment records from Eastern Colorado VA Healthcare System dated from June 2011; associating any temporary folder that was created for the Veteran; to clarify whether the Veteran was in receipt of Social Security Administration (SSA) records for disability or age; to obtain the necessary release for obtaining records for Drs. B., M., and/ or S.; and for the RO to consider all pertinent evidence since the December 2010 Supplemental Statement of the Case.  The case is now returned for appellate review.

During the course of the remand, the Veteran's paper claims file was scanned and is now entirely for review in the Virtual VA and VBMS e-folders.

As previously noted, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher initial rating for degenerative disc disease (DDD) of the lumbar spine, evaluated as 10 percent disabling prior to February 18, 2010, 20 percent disabling from February 18, 2010 through April 24, 2011, 40 percent disabling from May 12, 2011, and 20 percent disabling from November 26, 2012; and entitlement to a TDIU prior to May 12, 2011 to include on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

3.  As of the May 12, 2011 date of a VA medical opinion, the Veteran's service-connected disabilities, have met the percentage requirements for the award of a schedular TDIU, and the collective lay and medical evidence on the question of whether the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU, from May 12, 2011, are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

Analysis

The issue of entitlement to a TDIU has been raised by the record as an inferred claim associated with the Veteran's claim for a higher initial rating for his lumbar spine disability.  Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran filed a service connection claim for a lumbar spine disability in March 2006.  Service connection is in effect for service-connected for bilateral hearing loss (rated as 0 percent disabling from  September 9, 2008, 20 percent disabling from June 5, 2010, and 40 percent disabling from November 26, 2012), right lower extremity radiculopathy associated with degenerative disc and joint disease of the lumbar spine (rated as 40 percent disabling from November 26, 2012), degenerative disc and joint disease of the lumbar spine (rated as 10 percent disabling from March 3, 2006, 20 percent disabling from February 18, 2010, 40 percent disabling from May 12, 2011, and 20 percent disabling from November 26, 2012), tinnitus (rated as 10 percent disabling from September 9, 2008), status post duodenal ulcer (GERD) (rated as 10 percent disabling from March 6, 2009), left lower extremity radiculopathy associated with degenerative disc disease and joint disease of the lumbar spine (rated as 10 percent disabling from May 12, 2011).  

The Veteran's combined total rating as of the date of his service connection claim for a back disability was 10 percent, which does not meet the schedular criteria for a TDIU. Effective May 12, 2011, however, the Veteran's combined rating was 70 percent, with the rating for the lumber spine at 40 percent.  Thus, the Veteran has met the objective, minimum percentage requirement set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU due to his service-connected disabilities, effective May 12, 2011.  Thus, the remaining question is whether the Veteran's service-connected disabilities, in fact, render him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Board also points out that, in adjudicating a claim for VA benefit, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See, generally, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

Initially, the Board recognizes that the Veteran has not been employed full-time at any time during the course of the appeal.  The evidence shows that he was last employed full time as an engineer in 1988 and that he has had four years of college education.  See VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, filled out by Veteran; and VA Form 21-8940, formal TDIU claim, filed in August 2012.  Nevertheless, as indicated above, unemployed does not mean unemployable.  In fact the Veteran stated on the aforementioned forms that the reason he stopped working was due to retirement and/ or loss of government contract.  

He testified at the Board hearing in June 2011 that he could only sit for about 30 minutes and in fact, had to stand during the hearing due to discomfort in his back.  See June 2011 Board hearing transcript, pp. 30, 34, 37.

A May 12, 2011 VA examiner was asked to comment on the effect of each diagnosed condition of degenerative joint disease and intervertebral disc syndrome of the lumbar spine and peripheral nerve on the lower left side had on the Veteran's usual occupation and daily activities.  The examiner opined that all of the diagnosed disorders significantly limited the Veteran's physical activity and he was not capable of work. 

A November 2012 VA examiner also found that with respect to the Veteran's lumbar spine and neurological conditions, his service-connected lumbosacral spine condition did affect his employability in that he would be limited to sedentary activity at a desk with no prolonged standing, frequent change of position, or lifting.  The examiner noted that computer-based and fine motor activities were without limitations, but that he would be limited to a less than 8-hour shift.  Thus, the examiner determined that the Veteran would be limited in maintaining substantially gainful employment.  The examiner further found that considering the combination of the lumbar spine, hearing loss, and vertigo the Veteran was unable to tolerate an 8 hour work day at a sedentary level.  The examiner additionally found, however, that the Veteran's main employment limitation was from his low back and that the other conditions did not significantly alter his ability to do work related tasks.  

The Board finds that given the totality of the lay and medical evidence-to include the Veteran's statements, and the May 2011 and November 2012 medical opinions concerning his employability-the evidence on the question of whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining gainful employment is, at least, in relative equipoise. In so finding, the Board notes that although the November 2012 VA examiner listed the (presently) non-service connected vertigo as contributing to the Veteran's inability to work, the examiner also found that the Veteran's main employment limitation was from his low back.  The examiner further commented, as noted, that the other conditions did not significantly alter his ability to do work-related tasks.  

Thus, the evidence shows that the Veteran has not worked since 1988; he meets the schedular requirements for a TDIU due to service-connected disabilities as of May 12, 2011; and the medical evidence establishes, effective May 12, 2011, that he is unemployable as a result of his service-connected disabilities.

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU due to service-connected disabilities are met as of the date of the May 12, 2011 VA medical opinion.



ORDER

A TDIU, effective from May 12, 2011, is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

Both the Veteran at his June 2011 hearing and VA treatment records show that the Veteran primarily receives his primary care medical treatment from private doctors, Drs. B. and M.  The Veteran testified that Drs. B. and M. treated him for his back disorder.  See June 2011 Board hearing testimony, p. 31.  

After the Board's July 2012 remand, at the RO's request, the Veteran provided signed Authorizations for Release of Information VA Forms 21-4142 allowing VA to obtain treatment records for Drs. B. and M. dated in August 2012.  The Veteran also provided a signed release for treatment records from Drs. J. and S.  Dr. S. was later noted as being a VA provider.  However, the RO did not conduct any follow-up development with respect to these authorizations.  In February 2014 the RO sent the Veteran another letter noting that the VA Form 21-4142, Authorization and Consent to Release Information that he had submitted for Drs. S., B., and J. had expired.  The RO apologized for the inconvenience and ask the Veteran to complete and return the enclosed forms so that VA could make efforts to obtain the records.  Dr. M. was left off of the letter in February 2014, although there is no record of the RO making efforts to obtain treatment records for Dr. M. either.

The Veteran responded to the RO's request later in February 2014 noting that although the RO had requested that he resubmit the 21-4142s that were previously sent, three of the doctors had passed away and he could not retrieve the records; he further noted that "they were sent before."  It is not clear that the Veteran understands that although he had already submitted the release of information, he needs to resubmit the forms due to the RO's inaction in making efforts to obtain the records prior to the forms expiring.  Even if some of the doctors (not all of the doctors) had since deceased, this does not mean that the medical records at the facilities are unavailable.  VA treatment records through 2012 show that the Veteran continued to see Dr. B. as his primary care physician.  Therefore additional efforts should be made to obtain the treatment records from Drs. B., M., and J., as these records have potential relevance to determining the severity of the Veteran's back disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran again to resubmit the VA Forms 21-4142s regarding treatment he received for his back from Drs. B., M., and J.  Include in the letter the explanation that although he has previously submitted the authorization for release of this information to VA that the previous authorizations have expired since the RO did not make efforts to obtain the records prior to their expiration.  Make it clear in the letter that the RO cannot make efforts to obtain the clinical records for Drs. B., M., and J. if the Veteran does not provide the updated authorizations for release of information.  If the Veteran complies, make reasonable efforts to obtain the records.  If the efforts are unsuccessful notify the Veteran and indicate what further steps VA will make concerning the claim.

2.  Ask the Veteran to identify any additional treatment he has received for his back disabilities.  Make arrangements to obtain any records identified.

3.  Conduct any further development deemed necessary, including any additional examination of the lumbar spine, based on any new evidence submitted showing a worsening lumbar spine disability; and any development concerning consideration of an extraschedular TDIU prior to May 12, 2011.

4.  Thereafter, readjudicate the claims for a higher initial evaluation for DDD of the lumbar spine as well as entitlement to a TDIU prior to May 12, 2011.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and provide an opportunity for the Veteran to respond.  The case should then be returned to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




			
JACQUELINE E. MONROE	S. L. KENNEDY
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


	                         __________________________________________
JOHN Z. JONES
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


